United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2440
                                   ___________

Hubert Bradley,1                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Western District of Missouri.
                                     *
Michael J. Astrue,                   *
Commissioner of Social Security      *
Administration,                      *
                                     *
            Appellee.                *
                                ___________

                             Submitted: March 10, 2008
                                Filed: June 20, 2008
                                 ___________

Before RILEY, GRUENDER, and SHEPHERD, Circuit Judges.
                            ___________




      1
        Bradley’s name was incorrectly listed as “Herbert” on district court pleadings
and on his notice of appeal. Bradley’s medical records consistently label Bradley’s
first name as “Hubert.” Both parties also used “Hubert” as Bradley’s first name on
their respective briefs. We presume the parties and medical records correctly identify
Bradley’s name. We therefore correct the apparent error.
RILEY, Circuit Judge.

       Hubert Bradley (Bradley) appeals the district court’s2 order affirming the denial
of supplemental security income benefits under Title XVI of the Social Security Act,
42 U.S.C. §§ 1381, et seq. (Act). After a hearing on January 28, 2005, an
administrative law judge (ALJ) found Bradley was not disabled as defined by the Act
and, thus, not entitled to Social Security benefits. The appeals council denied review.
The district court affirmed, and we agree.

I.     DISCUSSION
       We review de novo the district court’s decision affirming the ALJ’s denial of
benefits. See Travis v. Astrue, 477 F.3d 1037, 1040 (8th Cir. 2007). In conducting
this review, we consider whether the ALJ’s decision is supported by substantial
evidence on the record as a whole. Id. “Substantial evidence is evidence that a
reasonable mind would find adequate to support the ALJ’s conclusion.” Nicola v.
Astrue, 480 F.3d 885, 886 (8th Cir. 2007) (citation omitted). We will not disturb the
denial of benefits so long as the ALJ’s decision falls within the “available zone of
choice.” Id. (quoting Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir. 2006) (internal
quotation marks omitted)). “An ALJ’s decision is not outside the ‘zone of choice’
simply because we might have reached a different conclusion had we been the initial
finder of fact.” Id.

      The ALJ’s determination Bradley was not disabled under the Act is supported
by substantial evidence. Bradley suffers from HIV and no doubt faces significant
obstacles in both his work and personal life. The ALJ relied upon the expert medical
testimony of Dr. Selbert Chernoff (Dr. Chernoff). Dr. Chernoff recognized a
combination of HIV-related and unrelated factors, including Bradley’s depression,


      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-
symptoms of diarrhea, fatigue and chronic shoulder disease causing difficulty in
overhead (and far) reaching, “would limit [Bradley’s] ability to work . . . .” (emphasis
added). Yet, the expert opined Bradley’s limitations did not qualify him as having an
impairment under Social Security regulations. The ALJ also relied upon testimony
from a vocational expert who answered a hypothetical limiting Bradley’s physical and
mental abilities consistent with the medical expert’s testimony, and opined Bradley
would be able to work in a number of light or sedentary jobs available in the national
economy.

       The ALJ’s adverse credibility finding against Bradley is also supported by
substantial evidence. The ALJ articulated factors supporting the adverse finding,
including (1) many of Bradley’s complaints were inconsistent with, or not supported
by, the medical findings and treatment; (2) Bradley’s discharge from therapy after
failing to attend recommended appointments; (3) Bradley’s sporadic work history; and
(4) the lack of any additional evidence corroborating Bradley’s subjective complaints.
The record supports these findings; for example, Bradley was discharged from therapy
after failing to show up for appointments, and Bradley had no reported earnings in
seven separate years since 1987. Our case law permits the ALJ’s reasonable
inferences. See Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005) (“A failure
to follow a recommended course of treatment . . . weighs against a claimant’s
credibility.” (citation omitted)); see also Pearsall v. Massanari, 274 F.3d 1211, 1218
(8th Cir. 2001) (“A lack of work history may indicate a lack of motivation to work
rather than a lack of ability.” (citation omitted)). “The credibility of a claimant’s
subjective testimony is primarily for the ALJ to decide, not the courts.” Id. at 1218
(citation omitted).

      Finally, the ALJ did not err in discounting more favorable testimony from two
physicians, Dr. James True (Dr. True) and Dr. David Dembinski.3 The ALJ noted


      3
       Bradley contends the ALJ erred by failing to consider Bradley’s global
assessment of functioning (GAF) test score. Given this test was part of Dr. True’s
                                       -3-
both doctors’ opinions were conclusory and inconsistent with medical evidence in the
record. Our review confirms these findings and shows us the doctors’ statements
regarding the extent of Bradley’s impairments were at times even inconsistent with
their own examinations. Compare: Dr. True concluding Bradley was “incapable of
gainful employment based on his depression alone” with Dr. True assessing Bradley
as only “mildly depressed.”4 Doctor opinions on a patient’s employment capability,
e.g., Bradley was “incapable of gainful employment,” are often not entitled to
significant weight. See Flynn v. Chater, 107 F.3d 617, 622 (8th Cir. 1997) (explaining
doctor opinions regarding application of the Social Security statute are not as
persuasive as medical opinions).5

II.    CONCLUSION
       We affirm the ALJ’s decision and incorporate the well-reasoned opinion of the
district court.
                      ______________________________




assessment, the ALJ necessarily considered the test when considering the overall
evidence from Dr. True.
      4
        We recognize symptoms, particularly relating to something like depression, are
likely to ebb and flow over the course of time. Such inconsistencies may still lend
support to the ALJ’s findings, especially when, as here, one of Bradley’s assessments
was undated, making it impossible to determine how far apart the assessments
occurred.
      5
       We also reject Bradley’s contention the ALJ’s mistaken reference to Dr. True
as “Dr. Truenz” “raises a question of whether the ALJ actually read the records . . . .”
On the contrary, although Dr. True’s name was typed below his signature, the
signature itself overlapped the typing and was amenable to reading the signature as
“Truenz,” indicating the ALJ did read Dr. True’s records. In any event, like federal
judges, ALJ’s are not infallible.
                                         -4-